Citation Nr: 0407079	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle strain.

2.  Entitlement to service connection for hypertensive 
vascular disease.

3.  Entitlement to service connection for residuals of a 
right elbow injury.

4.  Entitlement to an initial increased disability rating in 
excess of 10 percent for internal derangement of the right 
knee with mild degenerative changes.

5.  Entitlement to an initial increased disability rating in 
excess of 10 percent for internal derangement of the left 
knee with mild degenerative changes.

6.  Entitlement to an effective date prior to May 19, 2000 
for the evaluations for internal derangement of the right and 
left knees with mild degenerative changes.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to August 
1986. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In his May 2000 claim, the veteran raised the issues of 
service connection for arthritis and bursitis.  At the May 
2001 VA examination, the veteran reported that he had back 
pain dated back to military service with associated bilateral 
buttock pain, thereby raising the issue of service connection 
for a back disorder.  In his July 2002 VA Form 9, the veteran 
raised the issues of service connection for a bilateral hip 
disorder, anxiety attacks, and migraines, all as secondary to 
the service-connected bilateral knee disorder.  The July 2002 
VA Form 9 and a March 2004 written argument reflect that the 
veteran is seeking service connection for residuals of a left 
ankle sprain.  These issues are referred to the RO.

This appeal is REMANDED in part to the RO via the Veterans 
Benefit Administration (VBA) Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.



REMAND

In a July 2002 VA Form 9, the veteran raised the issue of 
secondary service connection for hypertensive vascular 
disease, specifically secondary to the service-connected 
bilateral knee disorder.  The Board finds that this secondary 
service connection issue is inextricably intertwined with the 
issue of direct service connection for hypertensive vascular 
disease.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of that issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.

The veteran contends that his bilateral knee disorders have 
worsened since the last VA examination.  VA's duty to assist 
the veteran includes obtaining relevant medical records and, 
if applicable, a medical examination and/or opinion in order 
to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c) (2003).

VA has a duty to notify the claimant as to the information 
and evidence necessary for to substantiate the veteran's 
claims.  In the instant case, the veteran has not been 
furnished with adequate information with regard to any of the 
claims on appeal as to VA's obligations as set forth in 38 
U.S.C.A.§§ 5102, 5103, 5103A, 5106, 5107 and as defined by 
the Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the August 2001 rating decision, the RO granted service 
connection for internal derangement of both the right and 
left knee with degenerative changes in both and assigned a 10 
percent evaluation for each knee, effective May 19, 2000.  In 
his July 2002 VA Form 9, the veteran contends that the 
effective date of his award for his knee disorders should 
have been in 1986.  The Board accepts this statement as a 
notice of disagreement to the effective date assigned for the 
veteran's service-connected knee disabilities.  The RO has 
not provided the veteran a statement of the case on this 
issue.  When a notice of disagreement is timely filed, the RO 
must reexamine the claim and determine if additional review 
or development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The VBA AMC should also request that the 
claimant provide any evidence in his 
possession that pertains to the claims.  
38 C.F.R. § 3.159(b)(1) (2003).  He must 
also be informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should ask the veteran to 
identify any medical treatment or follow-
up for residuals of right ankle strain, 
hypertensive vascular disease, and 
residuals of a right elbow injury for the 
period from August 1986 to the present.  
The VBA AMC should ask the veteran to 
identify any medical treatment or follow-
up for his knee disorders for the period 
from May 2000 to the present.  The VBA 
AMC should obtain any identified records 
and associate them with the claims 
folder.  If any request for private 
treatment records is unsuccessful, the 
veteran should be notified.  38 C.F.R. 
§ 3.159(e).

3.  After the completion of numbers 1 and 
2 above, the VBA AMC should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
bilateral knee disorder, to include 
internal derangement and mild 
degenerative changes, and the nature and 
extent of the right elbow disorder.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should provide 
ranges of motion of the knees.  For both 
knees, the examiner should address the 
evidence of pain, weakened movement, 
excess fatigability or incoordination, 
and determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
note any recurrent subluxation or lateral 
instability in either knee.

The examiner should provide an opinion as 
whether it is as least as likely as not 
that the right elbow disorder underwent 
an increase in severity during active 
service and if so, whether it is clear 
and unmistakable that the increase was 
due to the "natural progress" of the 
disorder.

A complete rationale should be given for 
all opinions and conclusions expressed.

4.  After the completion of numbers 1 and 
2 above, the veteran should be afforded a 
VA examination to determine the nature 
and extent of the hypertensive vascular 
disease.  All special studies and tests 
should be completed.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  The 
examiner should note that the veteran's 
complete claims file was reviewed.  The 
examiner should opine on whether it is as 
least as likely as not that the 
hypertensive vascular disease is related 
to active service.  The examiner should 
opine on whether it is as least as likely 
as not that the hypertensive vascular 
disease is related to service or was 
caused or aggravated by the service-
connected bilateral internal derangement 
of the knees with mild bilateral 
degenerative changes.  A complete 
rationale based on the facts and medical 
principles should be provided.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The VBA AMC must issue the veteran a 
statement of the case on the issue of an 
earlier effective date for service 
connection for the right and left knee 
disorders.  The VBA AMC should advise the 
veteran of the need to timely file a 
substantive appeal to perfect appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




